El Juez PresideNte, Sr. QuiñoNes,
después de exponer los hechos anteriores, emitió la Opinión del Tribunal.
Aceptando los fundamentos de hecho de la sentencia ape-lada.
Resultando además: que los testigos Don Antonio Mellado y Baez, Don José Alvarez García y Don Carlos Davis Illarrasa, presentados por la parte promovente, solo declararon que era cierto y les constaba que hacía algún tiempo que su presen-tante Don Casimiro Dávila y Rodríguez era dueño en pleno dominio, quieta y pacíficamente, de las 36 cuerdas de terrenos (señaladas en el escrito del promovente y que las adquirió en la proporción, de las personas y por los conceptos expresados en el mencionado escrito.
Aceptando igualmente los fundamentos de derecho de la expresada sentencia.
Considerando: que á mayor abundamiento no procede dic-tarse la declaratoria de dominio que interesa el promovente Don Casimiro Dávila, toda vez que los testigos presentados sólo declaran que es dueño en pleno dominio de las 36 cuer-das de terreno de que se trata, pero .sin determinar precisa-mente el tiempo que lleva de posesión, ni el que poseyeron sus antecesores, ni si tenían ó nó título, y cual fuera, requisitos todois necesarios para probar la adquisición, por prescrip-ción, del dominio de los bienes inmuebles.
Vistos el artículo 395 de la Ley Hipotecaria y los 1940,1941 y 1954 del antiguo Código Civil y la Orden Judicial de 4 de Abril de 1899.
Fallamos: que debemos confirmar y confirmamos la senten-cia apelada, con las costas al apelante.
Jueces concurrentes: Sres. Hernández, Figueras, Sulz-bacher y MacLeary.